 1

 2

 3                               UNITED STATES DISTRICT COURT
 4                                       DISTRICT OF NEVADA
 5                                                  ***
 6    STEPHANIE WOODWARD,                                  Case No. 2:19-cv-00019-APG-CWH
 7                          Plaintiff,
                                                           ORDER
 8          v.
 9    EQUIFAX INFORMATION SERVICES, et
      al.,
10
                            Defendants.
11

12          Presently before the court is defendant Experian Information Solutions, Inc.’s motion to

13   extend (ECF No. 7), filed on January 22, 2019. Plaintiff Stephanie Woodward filed a response

14   (ECF No. 8) on January 22, 2019. Defendant filed a reply (ECF No. 14) on January 23, 2019.

15          Defendant requests a 30-day extension to respond to the complaint. Under Rule 6(b) of

16   the Federal Rules of Civil Procedure, the court may, for good cause, extend a deadline “if a

17   request is made before the original time or its extension expires.” Fed. R. Civ. P. 6(b)(1)(A). The

18   Ninth Circuit has equated good cause with the exercise of due diligence. See Johnson v.

19   Mammoth Recreations, Inc., 975 F.2d 604, 509 (9th Cir. 1992).

20          Here, defendant requests a 30-day extension in order to evaluate and investigate the

21   allegations raised in plaintiff’s complaint. The deadline to respond to the complaint is January

22   28, 2019, and defendant submitted this request on January 22, 2019. Additionally, defendant’s

23   counsel was retained 10 days before the deadline to respond to the complaint, and defendant’s

24   counsel promptly contacted plaintiff’s counsel for an extension. Having reviewed the motion, the

25   court finds that defendant has demonstrated good cause in diligently seeking the extension.

26   Therefore, the court will grant defendant’s motion.

27          IT IS THEREFORE ORDERED that defendant Experian Information Solutions, Inc.’s

28   motion to extend (ECF No. 7) is GRANTED.
 1          IT IS FURTHER ORDERED that defendant must respond to the complaint (ECF No. 1)

 2   by February 27, 2019.

 3

 4          DATED: January 28, 2019

 5

 6
                                                   C.W. HOFFMAN, JR.
 7                                                 UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                           Page 2 of 2
